Citation Nr: 1504456	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-23 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for neuropathy of the left foot, to include as secondary to herbicide exposure.

2.  Entitlement to an initial rating in excess of 10 percent prior to March 15, 2011, for anxiety, previously rated as posttraumatic stress disorder.

3.  Entitlement to an evaluation in excess of 50 percent from March 15, 2011, to March 4, 2012, and from May 1, 2012, to the present, for anxiety, previously rated as posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The record reflects that the Veteran filed a substantive appeal (VA Form 9) in October 2014 with regards to a February 2014 rating decision that assigned a temporary 100 percent rating for the Veteran's service-connected psychiatric disability due to hospitalization for over 21 days from March 5, 2012, to April 30, 2012.  This claim has not been certified to the Board on appeal nor has it been otherwise developed for appellate purposes.  Therefore, the Board has no jurisdiction over the claim and it will not be considered at this time.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2014).  It is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for neuropathy of the left foot is addressed in the remand portion of the decision below.


FINDING OF FACT

Since the effective date of service connection, the Veteran's service-connected psychiatric disorder, identified as posttraumatic stress disorder (PTSD), has been manifested by symptoms productive of functional impairment that more nearly approximate occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 94113 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations in September 2008, May 2009, March 2011, and March 2014, and the associated examination reports are adequate to allow the Board to properly evaluate the severity of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Also, the Veteran has submitted an additional assessment completed by his treating VA psychiatrist in July 2014 and has not claimed that his disability has gotten worse since this most recent examination.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Initially, the medical evidence of record shows varying psychiatric diagnoses, to include PTSD, anxiety disorder, and depressive disorder.  When the record does not differentiate or distinguish exactly what measure of the Veteran's symptoms are attributable to the service-connected psychiatric disorder versus any nonservice-connected psychiatric disorders, the Board has resolved this doubt in the Veteran's favor and for all intents and purposes attribute all symptoms in question to the service-connected disability, so in this particular instance to his service-connected disability, most recently identified as PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran's service-connected anxiety disorder, which was previously rated as PTSD, is currently evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9413.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered applying alternate diagnostic codes to evaluate the Veteran's service-connected psychiatric disorder.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the medical evidence of record shows that following clinical examinations, the Veteran's primary psychiatric diagnosis has been identified as PTSD.  Although the Veteran has not requested that his disability be rated under a diagnostic code other than Diagnostic Code 9413, Diagnostic Code 9411, which pertains to PTSD, appears to be the most appropriate as it pertains to the Veteran's predominant mental disorder.  In any event, with the exception of eating disorders, all psychiatric disabilities, including PTSD and an anxiety disorder, are evaluated pursuant to General Rating Formula for Mental Disorders.  Therefore, assessing the Veteran's symptoms under a different psychiatric rating code does not produce a different result or potentially provide a higher rating.

Under Diagnostic Code 9411, a 30 percent evaluation for PTSD is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board also considers the Global Assessment of Functioning (GAF) scores assigned during the period on appeal.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed.) (DSM-V); Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In response to his claim for service connection, the Veteran underwent a VA PTSD examination in September 2008.  The examiner reviewed the evidence of record in connection with conducting the examination and noted that the Veteran served in Vietnam and was awarded a Purple Heart Medal.  The Veteran was noted to have been married for thirty-eight years and to have three children.  He had been employed at the post office for thirty-eight years, where he served as a post master.  The Veteran stated that in the past year he had become irritable and angry at work, but that his symptoms had not affected his marriage.  He reported that he had received mental health treatment since March 2008 and that he had been prescribed medication that made him feel calmer and helped with his sleep.  The Veteran stated that his symptoms began in April 2007 and consisted of sleep problems, irritability, fatigue, and anger control problems at work.  He reported that the sound of helicopters reminded him of Vietnam and expressed his belief that he had stress-related eczema.  He identified his leisure activities as walking and traveling.  On the mental status examination, the Veteran was very dramatic and hyperactive.  His thought processes were logical, coherent, and relevant.  The Veteran was neat in his appearance, articulate, and oriented.  The examiner described the Veteran's reasoning, memory, and concentration as "good."  There were no reports of suicidal or homicidal thoughts.  The examiner found hyperactivity and symptoms of depression, nightmares, and anger control problems.  The examiner determined that the Veteran did not have any problem behaviors or significant functional impairment and assigned a GAF score of 70.  

VA treatment records dated from March 2008 to May 2009 reflect that the Veteran was followed for medication management and that he continued to report experiencing psychiatric symptoms.  During this time, his symptoms included a depressed mood, anxiety, decreased concentration, emotional numbing, nightmares, and decreased energy.  In May 2008, he reported that he began to experience daily intrusive thoughts, particularly in the afternoon, and that he had become more isolative and withdrawn.  In September 2008, the Veteran reported that his increased irritability, intrusive thoughts, and anxiety were affecting his work.  Mental status examinations in May 2008 and December 2008 resulted in GAF scores of 55 and 60, respectively.  In January, April, and May of 2009, he reported that he decided to retire early from his job at the post office due to his increased irritability, mood swings, depression, and intrusive thoughts; he stated that he felt increased anger and irritability towards customers and that he had been "nasty" to his fellow employees.  

The Veteran underwent an additional VA PTSD examination in May 2009, at which time the examiner reviewed the claims file.  At the time of the examination, the Veteran endorsed symptoms of nightmares on a nightly basis, impaired sleep, flashbacks, irritability, daydreams of his nightmares, and trouble focusing.  The examiner noted that the Veteran was receiving mental health treatment and had been prescribed an antidepressant.  The Veteran reported that he took an early retirement from his position as a post master one week prior due to his irritability; he stated that he had become gruffer and less courteous with employees and customers.  He was noted to have a good relationship with his wife, but denied having any close friends.  He was occasionally in contact with friends who lived out of state and was friendly with some work acquaintances and neighbors.  The Veteran was noted to have relationships with his children and to be involved in a church.  He enjoyed traveling and planned on looking for work in the fall, possibly a teaching position.  

On the mental status examination, the Veteran was appropriate in his manner of address, oriented, and cooperative.  There were no abnormalities noted in his thought processes, judgment, insight, or memory.  The Veteran reported difficulty concentrating when he became preoccupied with memories of Vietnam.  He described experiencing job dissatisfaction in 2007 and 2008, but did not describe clear depression.  The Veteran reported increased irritability but denied any significant angry outbursts or episodes of physical aggression.  There were no reports of any psychotic symptoms, suicidal thoughts, or homicidal ideations.  The examiner characterized the Veteran's social difficulties as mild, given his positive relationship with his wife and family and his continued relationships with friends around the country.  The examiner noted the Veteran's subjective report of a decline in his work performance, but did not find any objective evidence indicating this to be the case.  As noted by the examiner, the Veteran chose to retire despite having only made limited attempts to manage his symptoms through mental health treatment.  According to the examiner, this was suggestive of mild occupational difficulties related to PTSD.  The Veteran was given a GAF score of 70.  

In December 2009, the Veteran underwent a mental status examination completed at the Vet Center.  He presented with an appropriate appearance and did not demonstrate any impairments in his orientation, memory, motor activity, or judgment.  There was no objective evidence of a thought disorder and the Veteran did not report having any suicidal or homicidal thoughts.  The examiner noted that the Veteran isolated himself, was irritable, and demonstrated poor impulse control.  The examination resulted in a GAF score of 60.  

Subsequent VA medical records document additional treatment for the Veteran's psychiatric disability.  He endorsed worsening irritability and isolative behaviors in December 2009 and February 2010, as well as frequent nightmares and daily intrusive memories.  The Veteran reported having worsening nightmares in October 2010.  Notes dated between May 2010 and January 2011 document his report of experiencing irritability, frequent nightmares, and flashbacks.  He was noted to attend weekly Bible study class with his wife.  Overall, these records show no objective evidence of psychosis, impaired thinking, suicidal thoughts, impaired hygiene, or hallucinations.  

In a June 2010 statement, the Veteran reported that his psychiatric disability had progressed since his initial diagnosis.  He reported that on three occasions he stayed in his bedroom for two to three consecutive days due to thoughts of his Vietnam experiences, remained isolated, and did not communicate with anyone, including his wife.  The Veteran stated that he had become very irritable and non-communicative every afternoon due to his recollections of his military experiences.  He indicated that it had become more challenging to maintain a civil tone and demonstrate "decent" behavior on a daily basis.  As a result, he did not maintain contact with his old associates and family members and did not try to establish new acquaintances.  He stated that he had even hired someone to mow his lawn so that he did not have to be outside and interact with neighbors or passersby.  He stated that only his wife knew of his PTSD diagnosis and that he was ashamed to tell anyone else, including his three children.  

During a March 10, 2011 hearing before the RO, the Veteran described having "daymares" since November 2010 regarding an in-service incident when a fellow solider was hit during a rocket attack and the soldier's blood splattered on the Veteran's face.  The Veteran described having angry verbal exchanges and feelings of anger towards others.  He testified that he mostly tried to avoid people so that he would not have to worry about his anger.  He stated that other than attending church whenever he felt able, he did not engage in any social activities.  

On March 15, 2011, the Veteran underwent a VA mental disorders examination to assess the severity of his service-connected psychiatric disability.  The examiner reviewed the record in connection with the examination.  The Veteran endorsed symptoms that included irritability, frequent nightmares, flashbacks, and anxiety.  He stated that he retired because he "could not deal with people" and that he became rude and irritable with customers and coworkers.  The Veteran indicated that it had "been downhill" since that time and that he had become increasingly antisocial.  He stated that he did not have any friends, nor did he care to have any.  The Veteran reported that since 2007, he avoided stores, did not care to be around people, and had abandoned his prior dreams of traveling and teaching following his retirement.  He stated that although he attended Bible study, he would just go and sit in order to be supportive of his wife.  The Veteran indicated that the day that he attended his Vietnam combat veterans group was his "only day of relative peace" during the week.  He described having nightmares once or twice a week during which he would jump out of the bed and yell "Incoming! Get down!" as reported to him by his wife.  The Veteran reported having nightmares on a nightly basis.  He also stated that since November of 2010 he would scrub his face until it became "raw" when he was in the shower and that this was associated with his memories of the in-service incident when a fellow soldier's blood splattered on his face.  

On the mental status examination, the Veteran was casually dressed, oriented, and appeared restless.  His speech and communication was rapid, pressured, and loud.  The Veteran did not demonstrate any impairment in his thought processes.  His thought content was significant for intrusive thoughts, but he reported having difficulty concentrating.  The examiner described his mood as anxious and angry.  The Veteran reported having flashbacks and described an incident in November 2010 when he was taking a shower and he thought he saw red water pooling around his feet.  The Veteran denied having suicidal or homicidal thoughts, and he did not report experiencing delusions or hallucinations.  There were no impairments in his memory and his social judgment and insight were described as "good."  The examiner commented that the Veteran's speech would likely have a mild to moderate negative impact on both his occupational and social functioning.  According to the examiner, the Veteran came across as anxious and angry in his presentation.  The Veteran was expected to exhibit frequent irritability and impatience towards others in social and occupational settings.  The examiner determined that the Veteran was able to engage in all activities of daily living and assigned a GAF score of 52.

The Veteran described his psychiatric symptomatology in statements submitted in support of his claim.  In May 2011, he reported that his condition had continued to deteriorate and that he no longer desired any human interaction.  He stated that he had a distrust of people and that he had become sarcastic, profane, and antagonistic whenever someone attempted to communicate with him.  The Veteran indicated that although he had contemplated participating in volunteer work, his recurrent thoughts and nightmares convinced him to avoid these situations.  In July 2011, he stated that other than his morning walk, he stayed inside every day.  He relayed that he did not answer the phone or the door and that he mainly stayed to himself.  The Veteran stated that he had become argumentative with his wife; he reported that she gave him space, so that she went about her daily routine alone.
	
VA records dated from January 2011 to January 2012 document the Veteran's psychiatric symptoms as including flashbacks, irritability, avoidance behaviors, intrusive thoughts, nightmares, hypervigilance, and an impaired mood.  He relayed in July 2011 that he would jump out of bed to "take cover" in the middle of the night and that he swore more at his wife, who he had reportedly mistreated.  In records dated from November 2011, he was noted to be isolative, detached from his surroundings, and saw "shadows."  The Veteran reported that he often did not take a shower due to his fear that he would see "blood in the water."  Instead, he took sponge baths.  In November 2011, the Veteran reported having visual hallucinations of Vietnamese villagers and of the rats he saw while in Vietnam.  He stated that his symptoms were triggered by seeing the color red and small animals, which reminded him of the rats.  In January 2012, the examiner noted that the Veteran had been accepted to participate in an in-patient PTSD program in the immediate future.    

In an April 2013 letter, a licensed clinical social worker from the Vet Center relayed that the Veteran had participated in individual or group therapy since 2009, but that he continued to experience PTSD symptoms to a significant degree.  Individual and group therapy treatment records dated from August 2009 to March 2013 indicate that the Veteran's psychiatric symptoms included isolation, nightmares, re-experiencing traumatic events, family/marital conflict, avoidance behaviors, depression, hyperarousa, anger, and guilt.  In January 2010, the Veteran reported that he spent two weeks in bed during the holidays and that he experienced anger and flashbacks daily.  In November 2010, he reported that while he enjoyed attending group therapy, he was reluctant to development additional relationships for fear of judgment.  He reported an increase in his intrusive memories and nightmares in May 2012.  These records are negative for reports of suicidal or homicidal ideations.

VA records dated between May 2012 and May 2013 show that the Veteran attended individual psychiatric therapy sessions.  During an October 2012 session, the Veteran reported that his psychiatric symptoms had become more profound and pronounced following his participation in an in-patient PTSD program.  He stated that prior to that time, he experienced sleepless and saw dark shadows.  The Veteran reported in November 2012 that he continued to isolate himself from social gatherings.  In February 2013, the Veteran reported that he developed a rash when he attempted to avoid or was unable to express his feelings of anger and fear related to his psychiatric disability.  During a March 2013 session, the Veteran described his mood as "lousy [and] miserable" and stated that his symptoms were exacerbated by colors, shadows, and seeing small animals.  He described a feeling as if he were putting on a façade around people and relayed that he was only able to be authentic and emotionally expressive during his individual and group therapy settings.  Records dated from October 2012 to May 2013 reflect his reports that he continued to experience PTSD symptoms that were triggered by recent news events, the anniversary of events during his Vietnam service, colors, and an upcoming move across the country.  As reflected in these records, collectively, the Veteran's appearance and hygiene were within normal limits, as was his speech, thought processes, judgment, insight, and psychomotor function.  His symptoms during this time period included intrusive thoughts, flashbacks, anxiety, isolation, avoidance behaviors, episodes of a negative affect and/or mood, social detachment, hypervigilance, social detachment, sleep impairments, irritability, anger, and recollections of his military experiences.  The Veteran made no reports of any suicidal or homicidal ideations and there was no objective evidence of hallucinations.

The Veteran underwent an intake assessment at the Vet Center in June 2013.  The examiner noted that the Veteran experienced difficulty concentrating, learning, or recalling information; significant impairment in social or occupational functioning; sleep impairment; irritability or aggression, with little or no provocation; anxiety; depression; slowed thinking; and changes in his personality.  The mental status evaluation showed that the Veteran had disorganized thinking.  There was no report of suicidal or homicidal thoughts or evidence or impairments of orientation, memory, speech, or dress.

Records from Vet Center dated from June 2013 to April 2014 show that the Veteran underwent additional psychiatric assessments and participated in group therapy.  In January 2014, the Veteran reported having difficulty due his memories of Vietnam and that he heard "mortars and rockets going off."  The Veteran presented with increased anger and irritability in February and March of 2014.  

Additional VA records dated from September 2013 to April 2014 show that the Veteran continued to receive treatment for his psychiatric symptoms.  Collectively, these records document his reports that he continued to be bothered by the color red and small animals and that he endorsed increased anxiety and nightmares triggered by the anniversaries of events in Vietnam and the national news.  In February 2014, he reported that he was now bothered by the sound of rain, experienced excessive worry regarding his safety, and feared large crowds and open areas.  The mental status examinations completed during this time show that he presented with a frustrated or irritable mood, was appropriate in dress, had no impairments in his thought processes, and made no reports of suicidal thoughts, homicidal thoughts, or hallucinations.  Records dated from October 2013 through April of 2014 show a reported GAF score of 65.

In March 2014, the Veteran underwent an additional VA examination, at which time the examiner reviewed the evidence of record.  The examiner noted that the Veteran attended individual and group therapy and used prescription psychiatric medications to help with his symptoms.  The Veteran described his relationship with his wife, children, and grandchildren as "fair" and suggested that there was an emotional distance with these relationships.  He reported that he had been withdrawing.  The Veteran denied having any close friends and reported having five or six causal friends from his veterans' group.  He stated that he attended this group once a week, but that he spent most of his time at home.  Reportedly, the Veteran attended church one or two times a month and ate out with his wife twice a week.  His symptoms included anxiety, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships,; and difficulty adapting to stressful circumstances.  The examiner described the Veteran as having a dysphoric mood and irritable affect.  The Veteran's speech was elaborative.  There was no evidence of impaired thought processes or psychomotor agitation or retardation.  The Veteran denied having suicidal or homicidal thoughts.  The examiner commented that while the previous diagnosis was anxiety disorder, the Veteran met the full diagnostic criteria for a PTSD diagnosis.  The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment with reduced reliability and productivity.  

The Veteran submitted an April 2014 letter from a counselor at the Vet Center, who reported the Veteran's symptoms as sleep disturbances, isolative behaviors, nightmares, irritability, intrusive thoughts, isolation, numbing, anger, and difficulty managing his irritability.  Additional symptoms were noted to include at the time of hypervigilance, an exaggerated startle response, avoidance/detachment, and emotional numbing.  Reportedly, the Veteran's symptoms affected his relationships with his family and friends.    

In support of his claim, the Veteran submitted a examination by his treating VA psychiatrist in July 2014.  The psychiatrist identified the Veteran's level of occupational and social impairment with regards to his mental diagnoses as total occupational and social impairment and reported his GAF score as 40.  His symptoms included anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; disturbances of mood and motivation; difficulty establishing and maintaining effective work and social relationships; an inability to establish and maintain effective relationships; difficulty adapting to stressful circumstances; impaired impulse control, highlighted as unprovoked irritability; persistent delusions or hallucinations, identified as flashbacks of an in-service explosion; and neglect of personal appearance and hygiene.  The physician described the Veteran as antisocial, depressing, and withdrawn.  He was noted to have experienced worsening PTSD symptoms since May 2013.  

Considering the evidence in light of the criteria noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected psychiatric disorder meets the severity of occupational and social impairment contemplated for a 70 percent rating from the effective date of service connection, June 24, 2008.  38 C.F.R. § 4.130, Diagnostic Code 9413.  Collectively, the evidence of record dated since the Veteran was awarded service connection shows that his psychiatric disability, now identified as PTSD, has been manifested by social withdrawal; anxiety; nightmares; depression; irritability; impaired impulse control; verbal outbursts; anger; anxiety; intrusive thoughts; visual hallucinations, described as "daymares"; episodes of auditory hallucinations; avoidance behaviors; impaired concentration; difficulty adapting to stressful circumstances; and social isolation, that results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

Also of record are the Veteran's GAF scores, which have ranged over the years, from a low of 40 seen on the VA Review of PTSD Disability Questionnaire to a high of 70 shown on the September 2008 and May 2009 VA examinations.  Overall, the GAF scores reported during the pendency of the claim are indicative of varying levels of impairment in social and occupational functioning, including major, moderate, and mild.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  

Based on the foregoing evidence, the Board finds that the evidence demonstrates a disability picture that more nearly approximates the criteria required for an initial 70 percent disability rating for the Veteran's service-connected psychiatric disability throughout the duration of the appeal from June 24, 2008, the date of the Veteran's claim for service connection for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9413; see also 38 C.F.R. § 4.7 (2014).

At no point since the effective date of service connection has the Veteran's psychiatric symptomatology met the criteria for a rating in excess of 70 percent.  As noted above, a 100 percent rating requires total social and occupational impairment; however, the Board finds that this level of occupational and social impairment has not been shown at any time since the Veteran initiated his claim for service connection.  Despite significant difficulties, the evidence of record does not show that the Veteran has gross impairment in thought processes or communication, disorientation to time or place, or memory loss for names of close relatives, or his own name.  He has not endorsed having suicidal and homicidal thoughts, nor has he been deemed to be in persistent danger of hurting himself or others.  

The Board acknowledges that the Veteran's VA treating psychiatrist determined in July 2014 that the Veteran experienced total occupational and social impairment.  The Veteran was noted to neglect his personal appearance and hygiene and to experience persistent delusions or hallucinations, identified as flashbacks.  However, all other treatment records and examination reports indicate that the Veteran has been able to successfully and independently perform activities of daily living.  He maintained employment for over thirty years and managed numerous employees prior to his retirement.  The Veteran has enjoyed positive relationships with his wife of over forty years, his children, and with members of his veterans therapy group.  The Veteran attends Bible study and participates in social outings with his wife.  Moreover, the preponderance of the evidence does not show gross impairments with his appearance and indicates that he has been able to manage his symptoms, at least to some extent, with the use of prescription medication and psychiatric therapy.  The Board further notes that the Veteran's treating psychiatric provided the assessment of his social and occupational functioning without the benefit of a full review of all the pertinent evidence of record, to include the March 2014 VA examination report completed approximately four months prior.  

Although the Veteran likely experiences fluctuations in the manifestations of his service-connected psychiatric disability, the evidence shows no distinct periods of time from June 24, 2008, to the present during which his disability has varied to such an extent that a rating greater or lesser than the 70 percent evaluation assigned herein would be warranted.  

In reaching the above decision, the Board has considered the Veteran's statements as to the extent of his psychiatric disability during the period of this appeal.  The Veteran's statements are competent evidence that his symptoms are worse and to describe his psychiatric symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While his statements are competent evidence that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  In this case, the preponderance of the evidence supports no more than a 70 percent rating for his service-connected psychiatric disability.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture for service-connected psychiatric disability is not so unusual or exceptional in nature as to render the 70 percent rating assigned herein inadequate.  The Veteran's PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  See Id., see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  As determined above, the Veteran's disability has been manifested by symptoms that results in impairment that more nearly approximates occupational and social impairment with deficiencies in most areas, as contemplated by the assigned 70 percent rating.  A rating in excess of 70 percent is provided for certain manifestations of the disability, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  Mauerhan, 16 Vet. App. at 442.  The criteria for the 70 percent disability rating more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.


ORDER

An initial rating of 70 percent for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran contends that he has neuropathy of the left foot related to his military service, to include exposure to Agent Orange during his service in Vietnam.  While the Veteran's available service treatment records are negative for reports or clinical findings related to a neurological disorder of the left foot, he claims to have experienced foot rot, a rash, itching, burning, and numbness of his feet during his Vietnam service.  The Veteran also claims that his left foot neuropathy was caused by the boots he was required to wear during service.  

From review of the record, there is medical evidence showing that peripheral neuropathy of the bilateral feet of questionable etiology was diagnosed in October 2011.  It remains unclear, however, whether the Veteran may have developed neuropathy to a compensable degree within the one-year period after the last date on which the he was exposed to an herbicide agent during service, or whether he has neuropathy that was otherwise incurred during or as a result of service, including as a result of presumed exposure to herbicide agents.  See 38 C.F.R. § 3.307(a) (2014).  Thus, a remand is required to afford the Veteran a VA examination with respect to this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain and associate with the record all of the Veteran's outstanding VA treatment records.  All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

2.  After completing all necessary records development, the RO must afford the Veteran an appropriate VA examination to determine whether any currently or previously diagnosed left foot neuropathy is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The Veteran's entire electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state an opinion as to whether the Veteran has early-onset peripheral neuropathy, which manifested within one year after the date of last exposure to herbicides, including Agent Orange, during military service in Vietnam.  If the Veteran does not have early-onset peripheral neuropathy, the examiner must state an opinion as to whether the Veteran's diagnosed neuropathy of the left foot is related to herbicide exposure, including Agent Orange, during military service in Vietnam, or is otherwise attributable to service, to include his use of combat boots.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, the RO must readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


